On Rehearing
The opinion in this case was handed down October 16, 1947. Thereafter, upon the petition of appellant, Continental Oil Company, a rehearing was ordered and, further, and upon the petition of the Utah Oil Refining Company, leave was granted to it and its counsel, Oscar W. Worthwine, and to Burton W. Musser and J.T. Hammond, Jr., to appear as amici curiæ, file a brief and join in the oral argument on rehearing, for the purpose of assisting counsel for appellant. February 20, 1948, the cause was reheard
On rehearing it was vigorously insisted appellant's operators "are independent contractors in the category of small business men for whose benefit the Unemployment Compensation Law, Code 1932, § 43-2201 et seq., as added by Laws 1945, c. 203, was not enacted," citing federal cases. It seems to have been overlooked that we did not pass on the question as to whether, under the Federal Social Security Act, 42 U.S. *Page 205 
C.A. § 301 et seq., appellant's operators were, or were not, independent contractors. What we held was, that under our statute, the operators were not independent contractors. While not unmindful of the Federal Social Security Act, we were, of course, primarily concerned with the construction of our own statute. However, it seems our holding is amply supported by Schwing v. United States, 3 Cir., 165 F.2d 518; Atlantic Coast Life Ins. Co. v. United States, D.C., Eastern Dist. of So. Car., 76 F. Supp. 627.
Furthermore, the Social Security Act "does not call for a surrender by the states of powers essential to their quasi-sovereign existence" (Steward Machine Co. v. Davis,301 U.S. 548, 57 S. Ct. 883, 893, 81 L. Ed. 1279, 109 A.L.R. 1293, 1307). "A wide range of judgment is given to the several states as to the particular type of statute to be spread upon their books" (Steward Machine Co. v. Davis, supra; State v. Robinson,59 Idaho 485, 493, 83 P.2d 983, 986); nor is any attempt made to dictate how a state shall construe its own legislation on social security.
After a careful re-examination of the questions presented on the original hearing, as well as those presented on rehearing, we find no sound reason for departing from the conclusion reached in the foregoing opinion.
GIVENS, C.J., and MILLER and HYATT, JJ., concur.